Citation Nr: 1048505	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  10-41 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2010 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2010, a statement of the case 
was issued in September 2010, and a substantive appeal was 
received in September 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have active military service during a period 
of war.


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for 
VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
1501, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

Generally, VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VCAA-compliant notice has not been provided.  
However, with respect to the issue of entitlement to VA 
nonservice-connected pension benefits, as will be explained 
below, under the current state of the law as applied to the 
undisputed facts of this case, it is not legally possible 
establish entitlement to nonservice-connected pension benefits.  
Specifically, it is not disputed that the Veteran does not meet 
the statutory threshold requirement of active service during a 
period of war.  See 38 U.S.C.A. § 1521(a) and (j) (West 2002).

With regard to the lack of VCAA notice, the Board finds any such 
deficiency to be non-prejudicial.  In this case, the law, not the 
evidence, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (stating that to avoid confusion, where the law and 
not the evidence is dispositive, the claim should be denied 
because of the lack of legal merit or lack of entitlement under 
the law, and remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Further, the United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
law, and not the underlying facts or development of the facts, 
are dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (stating that VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (stating that VCAA is 
inapplicable where the law, and not the evidence, is 
dispositive).

Moreover, the VCAA recognizes certain circumstances, such as 
those presented in this case, where VA will refrain from or 
discontinue providing assistance.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.  See 38 C.F.R 
§ 3.159(d); see also VAOPGCPREC 5-2004 (holding that under 38 
U.S.C. § 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

In light of the foregoing, the Board finds that no further action 
is necessary under the VCAA, and the matter of entitlement to VA 
nonservice-connected pension benefits is ready for appellate 
review.

Analysis

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  38 
U.S.C.A. § 1521(a) and (j).

Such benefits have a number of requirements, including that a 
veteran must have served in the active military, naval, or air 
service for 90 days or more during a period of war.  See 38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.

The threshold question before the Board is whether the Veteran's 
service meets the basic eligibility requirements for VA 
nonservice-connected pension.

The Veteran's DD Form 214 shows that he served on active duty 
from March 1957 to March 1959.  Thus the evidence shows, and it 
is not disputed, that the Veteran's period of service was not 
during a period of war.  See 38 U.S.C.A. § 101(9) and (29); 38 
C.F.R. § 3.2 (listing periods of war, with the Korean conflict 
ending on January 31, 1955, and the next period of war, that of 
the Vietnam era, beginning on February 28, 1961 for veterans who 
served in the Republic of Vietnam and for the period beginning on 
August 5, 1964 in all other cases).

Since the Veteran did not serve during a period of war, there is 
no legal basis upon which the threshold statutory requirements 
for eligibility for nonservice- connected pension benefits may be 
met.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.  
Accordingly, entitlement to nonservice-connected pension benefits 
is not warranted.

In sum, given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds that 
the Veteran does not meet the basic eligibility requirements for 
VA pension benefits.  Thus, the Veteran's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


